Citation Nr: 0415732	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-01 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from November 1964 to November 
1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a rating 
in excess of 20 percent for his service-connected residuals 
of prostate cancer, effective from October 2000.  Thereafter, 
a December 2002 supplemental statement of the case increased 
the rating for this disability to 40 percent, effective from 
October 2000.  The veteran has continued the appeal.

The Board further notes that since the veteran has disagreed 
with the initial rating assigned to his residuals of prostate 
cancer, the Board will consider entitlement to an increased 
rating from the effective date of service connection pursuant 
to Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

Service-connected residuals of prostate cancer are manifested 
by symptoms that more nearly approximate incontinence 
requiring the wearing of absorbent materials which must be 
changed more than four times per day.  


CONCLUSION OF LAW

The schedular criteria for a 60 percent, but not higher, 
evaluation for residuals of prostate cancer have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 
4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2003).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not be in complete compliance with 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), with respect 
to the claim, as a result of the Board's decision to grant 
the veteran the highest rating for his predominant symptoms, 
the Board finds that its decision to proceed on the merits of 
the claim cannot be considered prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, 
neither the veteran nor his representative have asserted any 
prejudice to the veteran as a result of noncompliance with 
the VCAA, and have not requested that the case be remanded 
for further notice and/or development pursuant to the VCAA.  
Consequently, the Board finds that remand for further notice 
and/or development under the VCAA is not warranted.

The history of the subject disability shows that the veteran 
was originally granted service connection for residuals of 
prostate cancer based on exposure to Agent Orange by a rating 
decision in February 2001, at which time a 20 percent rating 
was assigned, effective from October 2000.  Private hospital 
records from November 1999 to March 2000 were noted to 
reflect an initial diagnosis of prostate adenocarcinoma in 
November 1999, followed by a January 2000 radical 
prostatectomy, which was completed in March 2000.

VA examination in December 2000 revealed that the veteran 
reported urinary incontinence and that his urine flow was 
weak.  The diagnosis was adenocarcinoma of the prostate, 
Gleason 6, status post radical retropubic prostatectomy and 
bilateral pelvic lymphadenectomy with residual urinary 
incontinence and erectile dysfunction.

VA medical examination in June 2002 revealed that the veteran 
reported urinary incontinence and that during the day, he 
used about two to four pads in a 24-hour period due to this 
condition.  Examination revealed evidence of a 14 by 2 
centimeter, well-healed disfiguring scar on the abdomen.  The 
scar was depressed and non-tender.  It appeared mildly dark 
and there was evidence of mild adherence.  The diagnosis 
included status post radical suprapubic prostatectomy with 
residual urinary incontinence, and the examiner commented 
that examination also revealed a disfiguring scar on the 
abdomen.

At the veteran's hearing before the Board in August 2003, the 
veteran testified that he would usually change the pads that 
he wore for incontinence at the rate of about three times 
during the day, and then once or twice at night (transcript 
(T.) at pp. 5-11).


II.  Rating Criteria and Analysis

38 C.F.R. § 4.115b, Diagnostic Code 7528 (2003) provides that 
in the event that there has been no local reoccurrence or 
metastasis, the veteran's residuals of prostate cancer are to 
be rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  A 20 percent evaluation is 
assigned for voiding dysfunction requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A 40 percent evaluation contemplates requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 60 percent evaluation is provided when the 
use of an appliance is required or the wearing of absorbent 
materials must be changed more than four times a day.  
38 C.F.R. § 4.115a (2003).

Obstructive voiding is rated at 30 percent for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a (2003).

Under urinary tract infection, a 10 percent rating is 
assigned for long term drug therapy, 1-2 hospitalizations per 
year and /or requiring intermittent intensive management.  A 
30 percent rating contemplates recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two/times a year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a (2003).

Urinary frequency is rated 20 percent disabling with daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  A 40 percent rating 
contemplates daytime voiding interval of less than one hour 
or awakening to void five or more times per night.  38 C.F.R. 
§ 4.115a (2003).

The Board has reviewed the evidence of record and first notes 
that the veteran's predominant symptoms require the 
application of the criteria relating to voiding dysfunction 
indicated above.  The Board further observes that in 
considering these criteria, the only criteria that would 
entitle the veteran to a higher rating would be those that 
provide a 60 percent evaluation for urinary incontinence 
requiring the wearing of absorbent materials which must be 
changed more than 4 times daily.  38 C.F.R. § 4.115a (2003).  
In this regard, the Board finds that the veteran has 
consistently reported having urinary incontinence since his 
December 2000 VA examination and while he initially did not 
indicate the use of pad material, he later noted the use of 
these materials at the time of his June 2002 VA examination, 
and testified in August 2003 that he would frequently use 
absorbent pads at the rate of more than four times daily.  
The Board also finds the veteran to be a credible historian 
regarding his use of pads due to the residuals of his 
prostate cancer.  Accordingly, giving the veteran the benefit 
of the doubt, the Board finds that the veteran's residuals of 
prostate cancer are manifested by incontinence requiring the 
wearing of absorbent materials which must be changed more 
than four times per day, and that a 60 percent is therefore 
warranted for this disability under 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7528 (2003).  38 C.F.R. § 4.7 (2003).

As was noted above, based on the veteran's predominant 
symptoms, this is the highest rating currently available for 
the veteran's residuals of prostate cancer.  While the Board 
has noted that the veteran has a residual abdominal scar, the 
Board observes that the veteran's scar has not yet been 
formally adjudicated as secondary to his service-connected 
disability, and that in any event, a disfiguring, mildly 
adherent scar of the abdomen that is not tender or painful 
would not entitle the veteran to a separate compensable 
rating.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (in 
effect both before and after August 2002).


ORDER

Entitlement to a 60 percent rating for service-connected 
residuals of prostate cancer is granted, subject to the legal 
criteria governing the payment of monetary benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



